 

 

SECURITIES PURCHASE AND OPTION AGREEMENT
BETWEEN

[NEWCO],

A CLEAN SLATE, INC.

AND

DISTRESSED ASSET ACQUISITION GROUP, INC.
 
 
 



 

 

 

 

 

 

 

 

 

 

 

 

January 30, 2012

--------------------------------------------------------------------------------

 

Table of Contents





ARTICLE 1.

PURCHASE AND SALE OF COMMON STOCK; OPTION

3

ARTICLE 2.

REPRESENTATIONS AND WARRANTIES

3

ARTICLE 3.

COVENANTS     

6

ARTICLE 4.

CONDITIONS

6

ARTICLE 5.

STOCK CERTIFICATE LEGEND

7

ARTICLE 6.

INDEMNIFICATION     

7

ARTICLE 7.

MISCELLANEOUS     

8



 

 

 

 

--------------------------------------------------------------------------------

SECURITIES PURCHASE AND OPTION AGREEMENT

This SECURITIES PURCHASE AND OPTION AGREEMENT (the “Agreement”) is dated as of
January 30, 2012 by and between [NEWCO], a Delaware corporation (the “Company”)
and wholly-owned subsidiary of A Clean Slate, Inc., a Delaware corporation (the
“Parent”), and Distressed Asset Acquisition Group, Inc., a Nevada corporation
(the “Purchaser”).

NOW THEREFORE, in consideration of covenants and agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree each with the other as follows:

ARTICLE 1.     PURCHASE AND SALE OF COMMON STOCK; OPTION

1.1       Purchase and Sale of Stock.

(a)     Company/Parent. The Parent shall issue to the Purchaser, 70,000 shares
of the Parent’s common stock, par value $0.000001 per share (the “Parent
Shares”)

(b)     Purchaser. The Purchaser shall issue to the Company, 100 shares of the
Purchaser’s common stock, par value $70.00 per share (the “Purchaser Shares”),
which Shares, when issued, represent 10% of the Purchaser’s issued and
outstanding common stock.

1.2       Option to Purchase. At such time that the Secured Promissory Note
(described below) (the “Note”) owed by the Parent to Richard Astrom is fully
satisfied, the Company shall have the option (the “Option”) to acquire 900
shares of common stock of the Purchaser (the “Option Shares”) such that
immediately after exercise of the Option and acquisition of the Option Shares,
the Company will own 100% of the Purchaser. In exchange for the Option Shares,
the Company shall cause the Parent to issue       630,000 shares of its common
stock to the Company or its designee. The Company shall have       10 days after
the satisfaction of the Note to notify the Company in writing of its intent to
exercise the Option and to set forth a closing date for the transaction no later
than 60 days therefrom. The transaction shall close in the same manner as the
closing procedures set forth herein for the purchase and sale set forth in
Section 1.1 above. This Option shall expire one year from the date hereof.
Pursuant to that certain Secured Promissory Note dated April 14, 2011 as amended
on December 23, 2011, the Parent is indebted to Richard Astrom in the principal
amount of four hundred fifty thousand dollars ($450,000).

1.3       Closing. The closing of the purchase and sale of the Parent Shares and
the Purchaser Shares set forth in Section 1.1 above (the “Closing”), shall take
place at the offices of Legal & Compliance, LLC , 330 Clematis Street, Suite
217, West Palm Beach, FL 33401, or such other location mutually agreed upon by
the parties, on or before February 1, 2012, unless otherwise mutually agreed
upon by the parties (the “Closing Date”). Subject to the terms and conditions of
this Agreement, at the Closing the Company shall deliver or cause to be
delivered to the Purchaser: (i) a certificate for the Parent Shares and (ii) any
other documents required to be delivered pursuant to Article IV hereof. At the
Closing, the Purchaser shall deliver or cause to be delivered to the Company:
(i) a certificate for the Purchaser Shares and (ii) any other documents required
to be delivered pursuant to Article IV hereof.

ARTICLE 2.      REPRESENTATIONS AND WARRANTIES

3

--------------------------------------------------------------------------------

2.1       Representations and Warranties of the Company and Parent.  Each of the
Company and the Parent, jointly and severally, hereby represents and warrants to
the Purchaser, as of the date hereof and the Closing Date (except as set forth
on the Company Schedule of Exceptions attached hereto), as follows:

(a)     Organization, Good Standing and Power. The Company and the Parent are
corporations duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and each has the requisite corporate power to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted.

(b)     Authorization; Enforcement. The Company and the Parent each has the
requisite corporate power and authority to enter into and perform this Agreement
and to issue and sell the Parent Shares in accordance with the terms hereof. The
execution, delivery and performance of the Agreement by the Company and the
Parent and the consummation by them of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action,
and no further consent or authorization of the Company and the Parent or their
Board of Directors or stockholders is required. This Agreement has been duly
executed and delivered by the Company and the Parent. The Agreement constitutes,
or shall constitute when executed and delivered, a valid and binding obligation
of the Company and the Parent enforceable against them in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

(c)     Issuance of Shares. The Parent Shares to be issued at the Closing have
been duly authorized by all necessary corporate action and, when paid for or
issued in accordance with the terms hereof, shall be validly issued and
outstanding, fully paid and nonassessable.

(d)     SEC Documents, Financial Statements. The Parent has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Securities and Exchange Commission pursuant to the reporting requirements of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)


2.2       Representations and Warranties of the Purchaser. Purchaser hereby
represents and warrants to the Company and the Parent, as of the date hereof and
the Closing Date (except as set forth on the Purchaser Schedule of Exceptions
attached hereto), as follows:

(a)     Organization and Good Standing of the Purchaser. The Purchaser is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Nevada and has the requisite corporate power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted.

4

--------------------------------------------------------------------------------

(b)     Authorization; Enforcement. The Purchaser has the requisite corporate
power and authority to enter into and perform this Agreement and to issue and
sell the Purchaser Shares in accordance with the terms hereof. The execution,
delivery and performance of the Agreement by the Purchaser and the consummation
by it of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action, and no further consent or
authorization of the Purchaser or its Board of Directors or stockholders is
required. This Agreement has been duly executed and delivered by the Purchaser.
The Agreement constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of the Purchaser enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

(c)     Issuance of Shares. The Purchaser Shares to be issued at the Closing
have been duly authorized by all necessary corporate action and, when paid for
or issued in accordance with the terms hereof, shall be validly issued and
outstanding, fully paid and nonassessable.

(d)     Capitalization. The authorized capital stock of the Purchaser consists
of: (i) 500,000,000 shares of common stock, of which 450,270,635 shares are
issued and outstanding immediately prior to the Closing Date. All of the
outstanding shares of Purchaser common stock have been duly authorized and
validly issued and are fully paid and nonassessable. There are no: (i)
outstanding subscriptions, options, calls, warrants, rights or agreements
(whether or not currently exercisable) to acquire any shares of capital stock or
other securities of Purchaser; (ii) outstanding securities, notes, instruments
or obligations that are or may become convertible into or exchangeable for any
shares of capital stock or other securities of Purchaser; (iii) outstanding or
authorized stock appreciation, phantom stock or similar rights with respect to
the capital stock of Purchaser; (iv) contracts (other than this Agreement) under
which the Purchaser is or may become obligated to sell, transfer, exchange or
issue any shares of capital stock or any other securities; (v) agreements,
voting trusts, proxies or understandings with respect to the voting, or
registration under the Securities Act, of any shares of capital stock of
Purchaser; or (vi) conditions or circumstances that may give rise to or provide
a basis for the assertion of a claim by any person to the effect that such
person is entitled to acquire or receive any shares of capital stock or other
securities of Purchaser.

(e)     Acquisition for Investment. Purchaser is acquiring the Parent Shares
solely for its own account for the purpose of investment and not with a view to
or for sale in connection with distribution. Purchaser does not have a present
intention to sell the Parent Shares, nor a present arrangement (whether or not
legally binding) or intention to effect any distribution of the Parent Shares to
or through any person or entity; provided, however, that by making the
representations herein and subject to Section 2.2(i) below, Purchaser does not
agree to hold the Parent Shares for any minimum or other specific term and
reserves the right to dispose of the Parent Shares at any time in accordance
with Federal and state securities laws applicable to such disposition. Purchaser
acknowledges that it is able to bear the financial risks associated with an
investment in the Parent Shares and that it has been given full access to such
records of the Parent and to the officers of the Parent and received such
information as it has deemed necessary or appropriate to conduct its due
diligence investigation and has sufficient knowledge and experience in investing
in companies similar to the Parent in terms of the Parent’s stage of development
so as to be able to evaluate the risks and merits of its investment in the
Parent.

(f)     Opportunities for Additional Information. Purchaser acknowledges that it
has had the opportunity to ask questions of and receive answers from, or obtain
additional information from, the executive officers of the Parent concerning the
financial and other affairs of the Parent.

5

--------------------------------------------------------------------------------

(g)     No General Solicitation. Purchaser acknowledges that the Parent Shares
were not offered to Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.

(h)     Rule 144. Purchaser understands that the Parent Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. Purchaser acknowledges that it is
familiar with Rule 144 of the rules and regulations of the Securities and
Exchange Commission, as amended, promulgated pursuant to the Securities Act
(“Rule 144”), and that such person has been advised that Rule 144 permits
resales only under certain circumstances. Purchaser understands that to the
extent that Rule 144 is not available, Purchaser will be unable to sell any
Parent Shares without either registration under the Securities Act or the
existence of another exemption from such registration requirement.

(i)     General. Purchaser understands that the Parent Shares are being offered
and sold in reliance on a transactional exemption from the registration
requirement of Federal and state securities laws and the Company and the Parent
are relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of Purchaser set forth herein in
order to determine the applicability of such exemptions and the suitability of
Purchaser to acquire the Parent Shares.

ARTICLE 3.      COVENANTS

3.1       Best Efforts and Further Assurances. Each of the Parties shall use its
best efforts to effectuate the transactions contemplated hereby and to fulfill
and cause to be fulfilled the conditions to Closing under this Agreement. Each
Party hereto, at the reasonable request of another Party hereto, shall execute
and deliver such other instruments and do and perform such other acts and things
as may be necessary or desirable for effecting completely the consummation of
this Agreement and the transactions contemplated hereby.

3.2       Officers and Director. Immediately after Closing, Frank Castellano
shall be appointed president and director of the Company.

ARTICLE 4.     CONDITIONS

4.1       Conditions to the Obligation of the Company and the Parent. Unless
otherwise waived in writing by the Company and the Parent, the obligation
hereunder of the Company and the Parent to issue and sell the Parent Shares to
the Purchaser is subject to the satisfaction or waiver, at or before each
Closing, of each of the conditions set forth below.

(a)     Accuracy of Purchaser Representations and Warranties. The
representations and warranties of Purchaser in this Agreement shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time, except for representations and warranties that
are expressly made as of a particular date, which shall be true and correct in
all material respects as of such date.

6

--------------------------------------------------------------------------------

(b)     Performance by the Purchaser. Purchaser shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by
Purchaser at or prior to the respective Closing.

(c)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

4.2       Conditions to the Obligation of the Purchaser. Unless otherwise waived
in writing by the Purchaser, the obligation hereunder of the Purchase to issue
and sell the Purchaser Shares to the Company is subject to the satisfaction or
waiver, at or before each Closing, of each of the conditions set forth below.

(a)     Accuracy of Purchaser Representations and Warranties. The
representations and warranties of the Company and the Parent in this Agreement
shall be true and correct in all material respects as of the date when made and
as of the Closing Date as though made at that time, except for representations
and warranties that are expressly made as of a particular date, which shall be
true and correct in all material respects as of such date.

(b)     Performance by the Company and the Parent . The Company and the Parent
shall have performed, satisfied and complied in all respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company and the Parent at or prior to the respective
Closing.

(c)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

ARTICLE 5.      STOCK CERTIFICATE LEGEND

(a)     Legend. Each certificate representing the Parent Shares and the
Purchaser Shares shall be stamped or otherwise imprinted with a legend
substantially in the following form (in addition to any legend required by
applicable state securities or “blue sky” laws):

THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.



ARTICLE 6.      INDEMNIFICATION

7

--------------------------------------------------------------------------------

6.1       General Indemnity. The Company agrees to indemnify and hold harmless
the Purchaser (and their respective directors, officers, managers, partners,
members, shareholders, affiliates, agents, successors and assigns) from and
against any and all losses, liabilities, deficiencies, costs, damages and
expenses (including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by the Purchaser as a result of any inaccuracy in or
breach of the representations, warranties or covenants made by the Company
herein. Purchaser agrees to indemnify and hold harmless the Company and the
Parent and their directors, officers, affiliates, agents, successors and assigns
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Company and/or the Parent as a result of any
inaccuracy in or breach of the representations, warranties or covenants made by
Purchaser herein.

ARTICLE 7.     MISCELLANEOUS

7.1       Fees and Expenses. Except as otherwise set forth in this Agreement,
each party shall pay the fees and expenses of its advisors, counsel, accountants
and other experts, if any, and all other expenses, incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.

7.2       Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of the Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Each
Party agrees that all legal proceedings concerning the interpretations,
enforcement and defence of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective a ffiliates,
directors, officers, shareholders, employees or agents) shall be submitted to
binding arbitration with the American Arbitration Association in Marion County,
Florida.

7.3       Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein, neither the Company nor the
Purchaser makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company, the Parent and the Purchaser, and no provision
hereof may be waived other than by an a written instrument signed by the party
against whom enforcement of any such amendment or waiver is sought.

7.4       Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telex (with correct answer back received),
telecopy or facsimile at the address or number designated below (if delivered on
a business day during normal business hours where such notice is to be
received), or the first business day following such delivery (if delivered other
than on a business day during normal business hours where such notice is to be
received) or (b) on the second business day following the date of mailing by
express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

If to the Company or the Parent: 

A Clean Slate, Inc. 

                               

8

--------------------------------------------------------------------------------

Copy to:

Legal & Compliance, LLC
330 Clematis Street, Suite 214, 
West Palm Beach, FL 33401 
Facsimile: (561) 514-0832
Attn: Laura E. Anthony, Esq.

If to Purchaser:      

Distressed Asset Acquisition Group, Inc.

                         

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

7.5       Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

7.6       Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

7.7       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and assigns.

7.8       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

7.9       Survival. The representations and warranties of the Company and the
Purchaser shall survive the execution and delivery hereof and the Closing
hereunder for a period of two years following the Closing Date.

7.10       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.

7.11       Publicity. The Company agrees that it will not disclose, and will not
include in any public announcement, the name of the Purchaser without the
consent of the Purchaser unless and until such disclosure is required by law or
applicable regulation, and then only to the extent of such requirement.

9

--------------------------------------------------------------------------------

7.12       Severability. The provisions of this Agreement are severable and, in
the event that any court of competent jurisdiction shall determine that any one
or more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and such provision
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

7.13       Attorney’s fees. Notwithstanding the foregoing, if any Party hereto
initiates any legal action arising out of or in connection with this Agreement,
the prevailing party in such legal action shall be entitled to recover from the
other Party all reasonable attorneys’ fees, expert witness fees and expenses
incurred by the prevailing party in connection therewith.

7.14       Further Assurances. From and after the date of this Agreement, upon
the request of Purchaser or the Company, each of the Company and the Purchaser
shall execute and deliver such instrument, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

[NEWCO]

By: /s/ Richard Astrom
Name: Richard Astrom
Title: President

A Clean Slate, Inc.:

By: /s/ Richard Astrom
Name: Richard Astrom
Title: President

Distressed Asset Acquisition Group, Inc.

By: /s/ Frank Castellano
Name: Frank Castellano
Title: President 

10

